Citation Nr: 0909989	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army during World 
War II, from July 1942 to March 1944.  He died in May 1997.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
her cause-of-death claim.

In May 1999, the Board remanded the widow-Appellant's claim 
to RO for further development and consideration.

In July 2000, the Board issued a decision also denying the 
widow-Appellant's claim, and she appealed to the United 
States Court of Appeals for Veterans Claims (CAVC/Court).  In 
May 2001 the CAVC vacated the Board's decision and remanded 
the case due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which had established enhanced 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In June 2002 the Board issued a decision again denying the 
Appellant's claim, and she again appealed to the CAVC.  In 
April 2004 the CAVC again vacated the Board's decision and 
again remanded the claim for failure to comply with the VCAA.  
The CAVC entered judgment in May 2004.  The Department of 
Justice appealed the CAVC's decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court), 
which summarily affirmed the CAVC's decision in April 2008.  
In June 2008 the CAVC sent the widow-Appellant a letter 
notifying her that the file was being returned to the Board.



In August 2008 the widow-Appellant sent a letter to the Board 
requesting additional time to submit supporting evidence.  In 
September 2008, the Board sent her a letter in response 
indicating her request had been granted.  She requested 
additional time in December 2008, which the Board granted 
later that same month.  She was given until March 7, 2009, to 
submit any additional evidence.  Her attorney indicated in 
March 2009, prior to the deadline, that no additional 
argument or evidence was being submitted at that time and 
that they were requesting, instead, that the Board proceed 
with its review of the appeal.

To comply with the CAVC's directives, the Board in turn is 
again remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

As the VCAA was enacted during the pendency of this appeal, 
the Appellant is entitled to development and consideration of 
her cause-of-death claim in accordance with the notice and 
duty to assist provisions of the VCAA.

More specifically, an additional VCAA notice letter is needed 
to comply with the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), which held that for Dependency 
and Indemnity Compensation (DIC) benefits, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  



As well, this letter must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying the 
Appellant of all elements of her claim, including concerning 
the downstream effective date.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the widow-Appellant a VCAA 
notice letter for her DIC claim, which 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, 
the letter must comply with the Court's 
decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) by containing:  
(1) a statement of the conditions for 
which the Veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

In addition, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising the Appellant of all 
elements of her claim, including the 
downstream effective date element.



2.  After giving the Appellant time to 
respond to this additional notice, and 
completing any necessary additional 
development, readjudicate the claim in 
light of any additional evidence.  If the 
claim is not granted to the Appellant's 
satisfaction, send her and her attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

